                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA                       )
 Plaintiff,                                     )
                                                )               No. 3:18-CR-172
 v.                                             )
                                                )               JUDGE CRYTZER
 MICHAEL LAPAGLIA                               )
 Defendant.                                     )

                       UNITED STATES’ SENTENCING MEMORANDUM

        COMES NOW, the United States of America, by and through Francis M. Hamilton III, the

 Acting United States Attorney for the Eastern District of Tennessee, and files this sentencing

 memorandum in compliance with the Court’s order and hereby requests that the Court sentence the

 defendant in the above-referenced case to at least 18 months’ imprisonment, a sentence above his

 advisory guidelines range. (See Doc. 48, Government’s Motion for Upward Variance.) The United

 States respectfully submits that an above-guidelines sentence is sufficient and not greater than

 necessary to address the concerns set forth in Title 18, United States Code, Section 3553.

                                          I. Offense Conduct

        The defendant has been a medical doctor for nearly 20 years and has managed to work in the

 medical field that entire time, despite numerous scandals and infractions. (Doc. 21, Revised PSR, ¶¶

 70-73, pg. 14-15.) The defendant is a drug dealer. In 2014, the defendant’s unlawful possession

 of marijuana, valium and various paralytic and sedative agents resulted in the loss of his DEA

 Registration number. (Doc. 21, PSR, ¶¶ 53, 73, pgs. 10, 15.) Thus, the defendant lost his ability

 to write prescriptions for controlled substances. But this did not deter the defendant. Instead the

 defendant devised a way around that limitation: he conspired with another medical doctor to

 establish a “concierge” suboxone clinic- traveling to opioid-addicted patients to treat their

 addiction. In actuality, the defendant met patients at his home and in parking lots – just like a

 typical drug dealer. (Id. at ¶ 12, pg. 5.) The defendant wrote prescriptions for controlled



Case 3:18-cr-00172-KAC-DCP Document 49 Filed 03/19/21 Page 1 of 5 PageID #: 227
 substances, but because the defendant was unauthorized to prescribe controlled substances, the

 defendant used pre-signed prescription pads (signed by Dr. Charles Brooks who was authorized

 to write prescriptions). No medical exams were performed, no drug tests were taken, no mental

 health treatment was offered, and no steps were taken to ensure patients did not divert their

 prescriptions. Patients communicated with the defendant using text messaging and WhatsApp,

 just like typical drug dealers use. (Id. at ¶19, 20.) The defendant’s criminal conduct was,

 simply, a brazen misuse of his medical license that endangered the health and well-being of his

 pill-seeking patients.

                                              II. Guidelines

         The defendant’s Revised Presentence Report (“PSR”) correctly calculates the defendant’s

 Guidelines at six to 12 months’ imprisonment for the drug offense and health care offense. (Doc. 21,

 PSR ¶ 85, pg. 17.)1 The defendant faces a statutory maximum term of imprisonment of 10 years with

 respect to count one and a maximum term of five years with respect to count two. 21 U.S.C. §

 841(b)(1)(E)(i); (Doc. 21, PSR, ¶84, pg. 17.)2 Based on drug quantities, the defendant faces a total

 offense level of 10. (Id. at ¶85, pg. 17.) The defendant is in a criminal history category of I. (Id.)

 Accordingly, the defendant’s effective guideline range is six to 12 months. (Id.)

                                               III. 3553(a) Factors

         In addition to the Guidelines range and the recommendations of the Sentencing Commission,

 the Court must also consider the Title 18, United States Code, Section 3553(a) factors. The factors in


         1
           The defendant previously objected to the PSR arguing certain factual discrepancies
 regarding the defendant’s prior criminal conduct. (Doc. 19, Defendant’s Objections to PSR.) The
 objections have no bearing on the defendant’s Guidelines range. Nonetheless, the United States
 concurs with the addendum addressing the objections. The United States has no additional
 information to offer as to those objections. The revised PSR has not been updated to include the
 defendant’s violation of pretrial release, but it is not anticipated that the violation will impact his
 Guidelines range.
         2
           The Revised PSR list the defendant’s statutory penalties as to count one based on 21
 U.S.C. § 841(b)(1)(C), as the defendant was charged. The proper penalty, however, is listed in
 21 U.S.C. § 841(b)(1)(E)(i) because Suboxone is a Schedule III controlled substance, thus the
 statutory maximum in this case is 10 years, not 20 years.
                                                       2

Case 3:18-cr-00172-KAC-DCP Document 49 Filed 03/19/21 Page 2 of 5 PageID #: 228
 Title 18, United States Code, Section 3553(a) support a conclusion that an above-Guideline sentence

 of at least 18 months’ imprisonment is appropriate.

         As provided in Title 18, United States Code, Section 3553(a)(2), the Court shall consider the

 following factors: (1) the need for the sentence imposed to reflect the seriousness of the offense and

 promote respect for the law; (2) the need for the sentence to afford adequate deterrence; and (3) the

 need to protect the public. This offense is serious, and the sentence should reflect its serious nature.

 Additionally, the defendant’s sentence must deter him from committing crimes in the future and

 should also deter others from engaging in the same behavior.

         The defendant’s previous criminal history, disturbing occupational infractions, and his

 deceitful and obstructive behavior while on pretrial release warrant a serious sentence that is above

 the Guidelines range. The offense in this case is serious, despite the low Guidelines range

 calculation. The defendant’s conduct cost medical providers (and ultimately taxpayers) thousands

 and endangered to health and well-being of addicted, and drug-diverting patients. The defendant’s

 meetups at his home and in fast-food parking lots are exactly what they appear to be: drug

 transactions. By ignoring the standard of care and ignoring his own licensing restrictions, the

 defendant was merely a drug trafficker with a lab coat. There is no difference between the

 defendant’s conduct and the conduct of a typical street-level drug dealer. The defendant should be

 sentenced accordingly.

         The need to promote respect for the law is similarly strong here. While on pretrial release the

 defendant went through great lengths to obstruct his drug testing (indicating the results of the test

 would have been, at the very least, unfavorable to the defendant): he casually took advantage of a

 global pandemic to find an easy excuse to avoid a drug test and then falsified a medical document to

 cover-up that lie. (See doc. 45, R & R Modifying Conditions of Release.) All the while, the

 defendant was entering the homes of unwitting patients as a licensed medical doctor (and felon) and

 providing onsite COVID-19 tests to scores of business employees (without reporting any of that to


                                                     3

Case 3:18-cr-00172-KAC-DCP Document 49 Filed 03/19/21 Page 3 of 5 PageID #: 229
 Probation). That conduct shows an alarming disrespect for the court, the law, and the practice of

 medicine.

         The defendant has flaunted his cooperation and his medical license as get out of jail free

 cards – his ticket to probation. See Rebecca Haw Allensworth, Licensed to Pill (July 21, 2020),

 https://www.nybooks.com/daily/2020/07/21/licensed-to-pill/.(noting that the defendant told her

 he provided DEA with information about other Suboxone clinics and that he hoped for probation

 for his felony offenses) (See also doc. 45, R & R Modifying Conditions of Release, pg. 5-6)

 (noting defendant argued that his medical license allows him to conduct home visits and that

 home confinement would banish him from practicing medicine).

         The defendant’s behavior on pretrial release deserves serious scrutiny and certainly indicates

 the need for a serious sentence. A period of incarceration is warranted to promote respect for the law

 and to deter the defendant from further criminal and dangerous conduct.

         As outlined above and as detailed in the government’s Motion for Upward Variance [doc/

 48], the defendant has demonstrated a lengthy pattern of abusing his medical license. (Doc. 21,

 Revised PSR, ¶ 70-73, pg. 14-15.) The defendant’s conduct shows a total unwillingness to submit to

 the Court’s authority – to the Court he claims no action can be taken to restrict his practice of

 medicine, because he has a valid medical license; to the Board he offers cooperation and

 misrepresents the nature of his offense. The defendant believes he is above the rules, above

 regulation, and above the law. He is not. An above-Guidelines sentence would ensure he

 understands that. More importantly, however, it would ensure the safety of the public.

                                                 CONCLUSION

         For the reasons set forth above, and in the United States’ Motion for Upward Variance [doc.

 48], the United States respectfully submits that an above-Guidelines sentence of at least 18 months’

 imprisonment is an appropriate sentence under the circumstances of this case and would be

 sufficient, but not greater than necessary, to accomplish the sentencing purposes embodied in Title

                                                     4

Case 3:18-cr-00172-KAC-DCP Document 49 Filed 03/19/21 Page 4 of 5 PageID #: 230
 18, United States Code, Section 3553(a)(2). The United States reserves the right to offer argument

 and proof at the sentencing hearing in support of its position on sentencing as it deems

 appropriate and as the Court permits.

 Respectfully submitted this 19th day of March 2021.

                                                       FRANCIS M. HAMILTON III
                                                       ACTING UNITED STATES ATTORNEY


                                              By:      s/Anne-Marie Svolto
                                                       ANNE-MARIE SVOLTO, BPR# 025716
                                                       Assistant United States Attorney
                                                       800 Market Street, Suite 211
                                                       Knoxville, Tennessee 37902
                                                       (865) 545-4167
                                                       anne-marie.svolto@usdoj.gov




                                                 5

Case 3:18-cr-00172-KAC-DCP Document 49 Filed 03/19/21 Page 5 of 5 PageID #: 231
